         Case 2:17-cv-00266-DS Document 143 Filed 03/05/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RHOADS INDUSTRIES, INC., et al.                     : NO. 15-921
                                                    :
                      v.                            :
                                                    :
SHORELINE FOUNDATION, INC., et al.                  :
RHOADS INDUSTRIES, INC., et al.                     :
                                                    :
                      v.                            : NO. 17-266
                                                    :
TRITON MARINE CONSTRUCTION CORP.                    :


                                            ORDER

       AND NOW, this 5th day of March 2021, upon consideration of Defendant Triton Marine

Construction Corp.’s Motion to Disqualify Plaintiffs’ Expert, Gregory Cowhey and RSM US LLP,

and for Sanctions (Doc. 141); Plaintiffs’ Memorandum of Law in Opposition to that motion (Doc.

137); Defendants TranSystems Corporation’s and Shoreline Foundation Inc.’s Joint Response in

Support of Triton’s Motion to Disqualify (Doc. 138); Plaintiffs’ Memorandum of Law in

Opposition to that motion (Doc. 139); and Defendant Triton’s Reply Brief in Support of its Motion;

and for the reasons set forth in the accompanying Memorandum Opinion, which is being filed

under seal, IT IS HEREBY ORDERED that:

           1. Triton’s combined Motion to Disqualify and Motion for Sanctions (Doc. 141) IS

               DENIED; and

           2. Co-defendants’ Joint Response in Support of Triton’s motion to disqualify (Doc.

               138) IS DENIED AS MOOT.




                                                1
         Case 2:17-cv-00266-DS Document 143 Filed 03/05/21 Page 2 of 2




       IT IS FURTHER ORDERED THAT the filings as to the motion to disqualify, as well as

the Court’s Memorandum Opinion addressing that motion, will remain under seal until further

order. Counsel may, however, share this Order (not the memorandum) with their clients.



                                                  BY THE COURT:

                                                  /s/ David R. Strawbridge, USMJ__________
                                                  DAVID R. STRAWBRIDGE
                                                  UNITED STATES MAGISTRATE JUDGE




                                              2
